        Case 6:17-cv-00424-MC      Document 50   Filed 12/11/18   Page 1 of 3




Robert E. Franz, Jr.   OSB #730915
E-Mail: rfranz@franzlaw.comcastbiz.net
LAW OFFICE OF ROBERT E. FRANZ, JR.
P.O. Box 62
Springfield, OR 97477
Telephone: (541) 741-8220
Facsimile: (541) 741-8234
  Of Attorneys for Defendants Will Stutesman,
Officer Grose, Officer Pieske, Sgt. McAlpine,
and the City of Eugene.




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



RONDA MCGOWAN, Personal                               Case No. 6:17-cv-00424-TC
Representative for the Estate of Brian
Babb, LEE BABB, CONNOR BABB,
by and through his Guardian Ad Litem,              Declaration of
STEPHANIE WOODCOCK, and                            Derek DeWitt
KAYLEE BABB,

                   Plaintiffs,

            vs.

WILL STUTESMAN, OFFICER GROSE,
OFFICER PIESKE, SGT. MCALPINE,
CITY OF EUGENE, a municipal subdivision
of the State of Oregon, JANE DOE CALL
TAKER, and John and Jane Does 1-10.

                   Defendants.

Page 1 - Declaration of Derek De Witt.
        Case 6:17-cv-00424-MC        Document 50   Filed 12/11/18   Page 2 of 3




      I, Derek De Witt, under penalty of perjury do hereby declare as follows:
      I am over the age of 18, and I make this declaration based on my personal
knowledge of the facts contained herein.
      On March 30, 2015, after the shooting involving Brian Babb, as I explained
in my deposition and statement to OSP, as soon as the BearCat came to a stop, and
right after the medics looked at Mr. Babb, I took a camera from Officer Stutesman,
and I started taking pictures of the scene. In the BearCat video, at elapsed time
26:38, one can see me taking pictures of the rifle laying on the front porch at the
Babb house and of Mr. Babb. My hands holding the camera appear in the left hand
side of the BearCat video. Next, the video shows me taking pictures on the porch
and stepping around the rifle that is at my feet. One then can see me continue to
take photographs of the scene, inside and outside of the house. At elapse time
27:11, the BearCat video shows the flash on the camera going off.
      The rifle on the front porch was first seen in the BearCat video at elapsed
21 :40. Thus, this means that I started taking photographs of the rifle on the front
porch beginning about 4 minutes and 58 seconds after the rifle was first seen on the
front porch in the BearCat video (26:38 minus 21:40).
      Attached as Exhibit 13 0 are true and correct copies of some of the
photographs I took starting at elapsed time 26:38, including photographs of the
rifle from various locations.
      PURSUANT TO 28 U.S.C § 1746, I declare under penalty of perjury that
the foregoing is true and correct.
      DATED: December 8, 2018.


                                              Derek DeWitt




Page 2 - Declaration of Derek De Witt.
        Case 6:17-cv-00424-MC     Document 50       Filed 12/11/18   Page 3 of 3




                          CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing DECLARATION OF DEREK
DeWITT on Plaintiffs on Tuesday, December 11, 2018, by notice of electronic
filing using the CM/ECF System:

      Mr. Timothy R. Volpert
      Email: tim@timvolperlaw.com
      Tim Vol pert PC
      610 SW Alder Street, Suite 415
      Portland, OR 97205

      Mr. Andrew M. Stroth
      Email: astroth@actioninjur:ylawgroup.com
      Action Injury Law Group, LLC
      191 N. Wacker Drive, Suite 2300
      Chicago, IL 60606
       Attorneys for Plaintiffs

      Dated: Tuesday, December 11, 2018.

                         Isl Robert E. Franz, Jr.
                         LAW OFFICE OF ROBERT E. FRANZ, JR.
                         Robert E. Franz, Jr.    OSB #730915
                         P.O. Box 62
                         Springfield, Oregon 97477
                         E-Mail: rfranz@franzlaw.comcastbiz.net
                         Telephone: (541) 741-8220
                         Facsimile: (541) 741-8234
                          Attorneys for Defendants
                          Will Stutesman, Matthew Grose,
                          Nathan Pieske, Malcolm McAlpine,
                          and the City of Eugene
